Citation Nr: 1638492	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.


REPRESENTATION

Appellant represented by:	Christopher Boudi, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her and the Veteran's son



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marines from September 1967 to December 1968.  The Veteran died in June 2009.  The appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the Appellant's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not live continuously with the Appellant from the date of marriage to the date of the Veteran's death and the separation was not due to the misconduct of, or procured by the Veteran without the fault of the Appellant.

2.  The marital separation was not temporary.





CONCLUSION OF LAW

The criteria for entitlement to a finding of surviving spouse status for the purpose of eligibility for VA death benefits are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits (DIC, death pension, and accrued benefits). 

In order for the appellant to be recognized as a surviving spouse, the evidence must support that the claimant was the Veteran's spouse at the time of death and that the claimant lived continuously with the veteran from the date of marriage to the date of the Veteran's death.  38 U.S.C.A. §§ 101(3), 5124(c) (West 2014); 38 C.F.R. §§ 3.205(a), 3.206 (2015). 

If the couple did not continuously cohabitate or was estranged or separated at death, VA must determine whether the separation was due to the misconduct of, or procured by the veteran without the fault of the spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.53, 3.205(a)(6) (2015); Gregory v. Brown, 5 Vet. App. 108, 112   (1993); Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).  

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  See 38 C.F.R. § 3.53(a). 

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

Moreover, the "without fault" requirement is not a continuing one; rather, the fault, or absence thereof, is to be determined based on analysis of conduct at the time of separation.  See Gregory, 5 Vet. App. at 112.  

A separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  See Alpough, 490 F.3d at 1357.

Facts

The record establishes that the Appellant and Veteran were married in February 1968, and in March 1979, the Veteran married another woman.  The Veteran's death certificate lists his marital status as divorced.  There is no indication in the claims file that the Appellant and the Veteran divorced.

The Appellant submitted statements dated April and October 2010 indicating that she and the Veteran were married, had a child, and due to the child's medical problems filed for divorce in March 1971, but it was never made final.  She indicated that during the time they were separated the Veteran married another woman and had a child, and then they separated.  The Appellant stated that as her son's medical condition worsened the Veteran and she reconciled and lived together again by April 2009.  The Veteran died in June 2009.

The Appellant has submitted a lay statement from her sister, dated July 2010, in which she states that the Appellant and Veteran were married 40 years.

The Appellant submitted a healthcare directive apparently listing the Appellant as the Veteran's wife; the Appellant's name is not in the proper space on the document, but there is an arrow between her name written and the word wife.  The document also references the Appellant's son with the Veteran.

The Appellant testified at a January 2016 Board hearing.  She testified that she did not live continuously with the Veteran during the marriage because he was physically abusive and unfaithful.

The Appellant's son with the Veteran also testified.  He stated that he was living in the home where the Veteran was living at the time of his death about a year.  He stated that before then he was living with the Veteran in a couple of other homes.  He stated that the Veteran told him that he loved the Appellant and they were together from the time they were kids until when he died.

The Veteran was in receipt of VA compensation benefits but did not have the Appellant listed as a dependent on his award.  The Appellant testified at the Board hearing that the Veteran believed he would have fewer benefits if he listed her on the award.

The appellant has been awarded widow's benefits from the Social Security Administration (SSA).  

The woman who married the Veteran in March 1979 submitted a statement in February 2010.  She indicated that she was in a relationship with the Veteran for over 30 years and had two children.  She stated: "I do not know anything about [the Veteran and Appellant], married or divorced, but he was not with her long because I raised her son... I was there to the end, [the Appellant] was nowhere around."

Analysis

The evidence does not establish that the Appellant meets the criteria of surviving spouse.  

The Appellant has indicated that she and the Veteran did not live continuously from the date of marriage to the date of the Veteran's death.  As such, VA must determine whether the separation was due to the misconduct of, or procured by the Veteran without the fault of the spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.53, 3.205(a)(6) (2015).  Due to conflicting lay statements, the Court cannot conclude that the separation was due to the misconduct of, or procured by the Veteran without the fault of the Appellant.  

During the January 2016 Board hearing, the Appellant testified that the Veteran was physically abusive and unfaithful; this fact supports misconduct by the Veteran.  However, in an October 2010 statement, the Appellant indicated that she and the Veteran separated due to marital strain caused by their son's medical condition; this fact supports a mutual decision to separate.  Further, the Veteran's second wife, in her February 2010 statement, indicated that the Appellant was "nowhere around" and that she raised the Appellant's son; this fact supports an intent on the part of the Appellant to distance herself from the Veteran.  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  Here, there are contradictory statements, as such, the Appellant's lay statements cannot be fully accepted.

Further, the evidence supports that the Appellant and the Veteran's separation was not temporary.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  See 38 C.F.R. § 3.53(a).  The record establishes that the Appellant and Veteran were married in February 1968, and in March 1979, the Veteran married another woman.  While the Appellant has indicated the Veteran and his second wife's marriage lasted a short period of time, the second wife indicated that the relationship lasted 30 years.  Due to the conflicting statements, the duration of the relationship that the Veteran had with either woman is unclear.

The Appellant has submitted a lay statement from her sister, dated July 2010, in which she states that the Appellant and Veteran were married 40 years.  However, the Appellant's sister did not address the numerous separations between the Appellant and the Veteran that the Appellant herself discussed.

The Appellant has stated that she and the Veteran were living together again by April 2009.  However, this fact only establishes that she lived with the Veteran for a few months until his June 2009 death.  The Appellant and the Veteran's son stated that he was living in the home where the Veteran was living at the time of his death with his parents for about a year; he stated that before then he was living with the Veteran in a couple of other homes, he did not indicate if he was also living with his mother.  Again, this fact only indicates that the Veteran and Appellant lived together for about a year until his death; this fact does not establish a temporary separation, as decades could exist between the time of separation and this time of reconciliation before the Veteran's death.

The Board notes that the appellant has been awarded widow's benefits from the Social Security Administration (SSA).  However, the divorced spouse of a worker who dies could get benefits just the same as a widow or widower, provided that the marriage lasted 10 years or more.  As such, this fact does not prove that the Appellant and Veteran were married continuously, just that SSA recognizes that they were married for 10 years; as they were married in 1968, 10 years is a small fraction of time until the Veteran's June 2009 death, and could include the years until the Veteran's second marriage in 1979.  See Social Security Administration, https://www.ssa.gov/planners/survivors/ifyou3.html.

The Board further notes that the Veteran's death certificate lists his marital status as divorced and his VA benefits award did not list the Appellant as his spouse during his life.

The balance of evidence does not support that the Veteran lived continuously with the Appellant from the date of marriage to the date of the Veteran's death and/or the separation was due to the misconduct of, or procured by the Veteran without the fault of the Appellant.  Further, the evidence does not indicate that the marital separation was temporary.

As such, the claim cannot be substantiated as a matter of law and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

In closing, the Board also noted that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b)  and 38 C.F.R. §§ 19.100 through 19.102 (2015) and 20.500 through 20.504 (2015) apply.  However, to the extent that the RO failed to provide appropriate notice at any point in this appeal to the woman who the Veteran reportedly married after the appellant, the Board finds such error to be harmless.  As the Board is herein ruling against the Appellant's claim, the Board finds that any lack of appropriate would not prejudice that other party.


ORDER

Recognition of the Appellant as the Veteran's surviving spouse is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


